DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on November 10, 2020.  Claims 1, 9 and 17 have been amended.  No Claims have been added or canceled.  Claims 1-3, 6, 7, 9-11, 14, 15, and 17-20 have been examined and are pending.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The rejection of Claims 1-3, 6, 7, 9-11, 14, 15, 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding the “thumbnail” limitation have been withdrawn due to the applicant’s amendment to the claims.  However, after further examination of the newly added limitation “representative image”, the examiner has once again rejected Claims 1-3, 6, 7, 9-11, 14, 15, 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The rejection of Claims 1-3, 6, 7, 9-11, 14, 15, 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding the “simulated virtual click” limitation have been withdrawn due to the applicant’s amendment to the claims. 
 
Applicant's arguments with regard to the rejection of claims 1-3, 6, 7, 9-11, 14, 15 and 17-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The applicant argues that Li does not teach selecting the to-be-transmitted file in a manner of an analog click.   The examiner respectfully disagrees.  Li discloses the use of any number of input devices including touch screens and keyboards.   As illustrated in Figure 5C and Paragraphs 0035 and 0041 of Li, an image may be selected via a touch screen.  The user selects part of the image and the selection of the face (Figure 5D) is performed automatically (no further user input) and quickly.  Therefore, the rejection is sustained.

The applicant further argues in Page 10 of the REMARKS that Li discloses sharing a screenshot of a handbag product rather than a representative image of a to-be-transmitted file.   The examiner respectfully disagrees.  A representative image is not in any way a term that is limited in scope by the Specification.   Therefore, Li teaches an image of a handbag.  This image of a handbag is in fact a 

Claim Interpretation
The claims recite the claim limitation “analog click”.  For the purpose of examination, the examiner interprets “analog click” in light of the specification as an item selection that is automatically and quick (Instant Specification ¶0087).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-11, 14, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 recites the limitation “photographing, by a file receiving end… a to-be-transmitted file”.  The Instant Specification does not specify what types of files a “to-be-transmitted file” may be.  The broadest reasonable interpretation of a file includes image, video, audio, and executable files.  It is unclear how a person would photograph and obtain a picture from an executable file or an audio file.  For the purpose of examination, the examiner will assume that the "to-be-transmitted file" is limited to an image file.  Claims 9 and 17 contain limitations that are analogous to those of Claim 1 and therefore they are also rejected under the same grounds of rejection.  Claims 2, 3, 6-8, 10, 11, 14-16, and 18-20 are also rejected based on their dependency on rejected claims.

The term "analog click" in claims 1, 9 and 17 is a relative term which renders the claim indefinite.  The term "analog click" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “analog click” is being interpreted to be a click that is automatically and quickly (Instant Specification ¶0087 and Remarks .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 14, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amanieux (US 2014/0250203 A1), hereinafter Amanieux, and further in view of Li (Pub. No.: US 2014/0115454 A1), hereinafter Li, and Chang et al. (Pub. No.: US 2012/0070090 A1), hereinafter Chang.

Amanieux teaches a method for transmitting a file between multiple terminals (Abstract and ¶0007, system and methods by which documents could be exchanged between a computer and a portable device), comprising: 

a picture, wherein the picture is obtained through photographing, (¶0024, mobile phone 105 captures an image of monitor 101) by a file receiving end (¶0024, mobile phone 105), a to-be-transmitted file displayed on the file sending end and (¶0024, computer 100), and performing image recognition on the picture to determine the to-be-transmitted file of the file sending end, the picture comprising the to-be-transmitted file being displayed on a display interface of the file sending end (¶0024, Mobile phone 105 then examines the image data to identify any recognized marking indicia. When displayed on monitor 101, document 107 includes marking indicia 108); 

determining a file path of the to-be-transmitted file according to the determined to-be-transmitted file (¶0024, The examination of the image data reveals marking indicia 108, which mobile phone 105 then translates into ; and 

obtaining the to-be-transmitted file according to the file path of the to-be- transmitted file, and transmitting the to-be-transmitted file to the file receiving end (¶0024, Communication is then established between mobile phone 105 and computer system 100 in which mobile phone 105 uses the translated information to request a binary copy of document 107 from computer system 100. In response, computer system 100 retrieves the binary copy of document 107 and transmits it back to mobile phone 105. Using the binary copy, mobile phone 105 may display an image of document 107 on its display).

Amanieux does not explicitly teach receiving, by a file sending end, a picture... obtained through photographing, by a file receiving end, a representative image of a to-be-transmitted file… performing, by the file sending end, image recognition on the picture to determine the to-be-transmitted file… determining, by the file sending end, a file path of the to-be-transmitted file… obtaining, by the file sending end, the to-be-transmitted file according to the file path… selecting the to-be-transmitted file in a manner of an analog click, highlighting the to-be-transmitted file… wherein the performing image recognition on the picture to determine the to-be-transmitted file of the file sending end comprises: comparing the picture with a screenshot of a current window of the file sending end to determine an area in the screenshot of the current window of which a degree of similarity with the picture reaches a threshold; obtaining a position of the area in the screenshot of the current window; determining the position of the area in the screenshot of the current window as a position of the to-be-transmitted file in the screenshot of the current window; and determining the to-be-transmitted file according to the position of the to-be-transmitted file in the screenshot of the current window.
However, Li does teach receiving, by a file sending end, a picture... obtained through photographing, by a file receiving end, a representative image  of a to-be-transmitted file (Li ¶0018 and Figures 5A-5E, A user of the communication device 102 [file receiving end] may watch the contents projected on the display device 103 and request the communication device 101 to grab and share a screenshot of the contents, which the user is interested in. For example, upon seeing a particular style of a handbag on the display device 103, the user may want to know more about the handbag, e.g., brand and producer, and locate a store offering the handbag for sale. Using the communication device 102, the … performing, by the file sending end, image recognition on the picture to determine the to-be-transmitted file (Li ¶0040, the screenshot handling module 313 may crop the image areas of interest from the screenshot and send the image areas to the cloud 104 for image recognition and/or any other processing)… selecting the to-be-transmitted file in a manner of an analog click, highlighting the to-be-transmitted file (Li ¶0041, FIG. 5A to FIG. 5E illustrate an embodiment of grabbing and sharing the screenshot among the various devices, such as the communication device 101 (e.g., WiDi host in FIG. 5), the communication device 102 (e.g., smart phone in FIG. 5) and the display device 103 (e.g., television in FIG. 5). FIG. 5a illustrates that the television may display a movie projected from the WiDi host, where the user of the smart phone sees a movie screenshot is interesting. For example, the user may want to know more about an actor appearing on the screenshot. FIG. 5b illustrates that the smart phone may obtain the movie screenshot from the WiDi 
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine Amanieux with the teachings of Li in order for users to use their smart phones to obtain a screenshot of interest from the contents, when they watch the contents projected on the display device (Li ¶0002).
However, Chang does teach determining, by the file sending end, a file path of the to-be-transmitted file… obtaining, by the file sending end, the to-be-transmitted file according to the file path (Chang Paragraph 0005, The device that determines it is the target may then converse with the relevant application to obtain information about the state of the application, such as a Uniform Resource Identifier (URI) from a web browser or other forms of information that wherein the performing image recognition on the picture to determine the to-be-transmitted file of the file sending end comprises: comparing the picture with a screenshot of a current window of the file sending end (Chang Paragraph 0005, compare the image to their respective current displays) to determine an area in the screenshot of the current window of which a degree of similarity with the picture reaches a threshold; obtaining a position of the area in the screenshot of the current window; determining the position of the area in the screenshot of the current window as a position of the to-be-transmitted file in the screenshot of the current window; and determining the to-be-transmitted file according to the position of the to-be-transmitted file in the screenshot of the current window (Chang Paragraph 0027, a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer. That image may then be analyzed in order to identify what is occurring on the target computer, and to generate information that may be provided to the initial computer so that the state of the initial computer may match the state of Chang Paragraph 0031, Such a match may be generated by analyzing the image on the smartphone 108 or a server system with which the smartphone 108 is in communication, recognizing that a browser address box is in the image, and performing optical character recognition on the characters in the box. As an alternative to the smartphone 108 performing the work alone (or with help from a server system), the computer 100 may also be consigned to assist in the process of getting the state of computer 100 to the smartphone 108. In such a system, as discussed in more detail below, the computer 100 and smartphone 108 may be authenticated or logged into a common on-line server system that includes text messaging features. The smartphone 108 may then package the captured digital image from the computer 100 into a text message and may send the image to the computer 100. The computer 100 may then use the image to determine what the user captured from the computer monitor 102, and thus the application and state that the user would 
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine Amanieux with the teachings of Chang in order to conveniently move information between computing devices.  a user of a computing device can use her existing knowledge for operating a camera on the computer (which she may operate every day) to acquire an image of another computer. She can then coordinate or synchronize her smartphone to her computer or another person's computer automatically (though the synchronizing may be delayed, such as by the target computer sending a URI in a text message that the initial user must select in order to activate the captured state from the other computer). As a result, a user can share states between different ones of her computing devices or devices of other uses, and can then interact fully with the computer applications starting from those shared states. As a result, a user may have an improved experience in sharing information between computing devices (Chang Paragraph 0005, 0010)

As for Claim 2, the combination of Amanieux, Chang, and Li teach the method according to claim 1 as disclosed above, wherein the obtaining a picture, which is photographed by a file receiving end from a file sending end from a file sending end and comprises a to-be-transmitted file comprises: obtaining the picture, which is photographed by the file receiving end from the file sending end and comprises the to-be-transmitted file (¶0007, taking a picture of a document on a computer screen.   The PDA with the camera used to take the picture is the file receiving end and the computer is the file sending end), by using a server, wherein the picture is photographed and uploaded to the server by the file receiving end (Figure 7, ¶0036 and ¶0037, server 708; ¶0040, Portable device 705 transmits to document exchange server 708 the binary copy of document 702). 

As for Claim 3, the combination of Amanieux, Chang, and Li teach the method according to claim 1 as disclosed above, wherein the obtaining a picture, which is photographed by a file receiving end from a file sending end from a file sending end and comprises a to-be-transmitted file comprises: directly obtaining the picture, which is photographed by the file receiving end from the file sending end and comprises the to-be-transmitted file, from the file receiving end (¶0028, This document retrieval occurs through wireless communication between portable device 30 and the host computer displaying the document in a peer-to-peer communication session through transceiver 302).

As for Claim 6, the combination of Amanieux, Chang, and Li teach the method according to claim 1 as disclosed above, wherein the determining a file path of the to- be-transmitted file according to the determined to-be-transmitted file comprises: determining the file path of the to-be-transmitted file according to the determined to-be-transmitted file and a path of a current window (Abstract, ¶0025, and ¶0026, identify marking indicia that provides location information about the documents.  The location information of document is equivalent to the path of the file.  System displays marking indicia 204 onto the title bar of window pane 203. Marking indicia 204 is a visual indicator that represents information about document 202, such as its storage address or location and information about the address or location of computer system 10 (FIG. 1))

As for Claim 7, the combination of Amanieux, Chang, and Li teach the method according to claim 1 as disclosed above, wherein the transmitting the to-be- transmitted file to the file receiving end comprises: uploading the to-be-transmitted file to a server, so that the server transmits the to-be-transmitted file to the file receiving end (Figure 7, ¶0036 and ¶0037, server 708; ¶0040, Portable device 705 transmits to document exchange server 708 the binary copy of document 702); or directly transmitting the to-be-transmitted file to the file receiving end (¶0028, This document retrieval occurs through wireless communication between portable device 30 and the host computer displaying the document in a peer-to-peer communication session through transceiver 302).

As for Claims 9-11 and 14-15, they contain limitations that are analogous to those of Claims 1-3 and 6-7, and therefore Claims 9-11 and 14-15 are rejected under the same grounds of rejection.

As for Claims 17-20, they contain limitations that are analogous to those of Claims 1-3 and 6-7, and therefore Claims 17-20 are rejected under the same grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/16/2021